IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 00-10064
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,
versus


ROBERTO ROBLES, also known as Roberto Antonio Robles,

                                         Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                   USDC No. 5:99-CR-064-ALL-C
                      --------------------
                         August 9, 2000

Before SMITH, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Court-appointed counsel for Roberto Robles has moved for

leave to withdraw and has filed a brief as required by Anders v.

California, 386 U.S. 738 (1967).   Robles filed a response in

which he asks for appointment of new appellate counsel and argues

that there are nonfrivolous grounds for appeal.   Robles knowingly

waived his right to appeal all but certain issues pertaining to

sentencing and his Sixth Amendment right to counsel, and our

review of the briefs and the record discloses no nonfrivolous

issue for appeal.   Counsel’s motion for leave to withdraw is

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 00-10064
                                -2-

GRANTED; counsel is excused from further responsibilities herein;

the motion for appointment of appellate counsel is DENIED; and

the APPEAL IS DISMISSED.   See 5th Cir. R. 42.2.